                                                                               USDC-SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED:        3/J( / /Cf

DESHAWN DANIELS,

                                           Plaintiff,
                                                                           No. 18-CV-3717 (RA)
                             -v-

                                                                            OPINION & ORDER
CITY OF NEW YORK & JOHN DOES # 1-5,

                                           Defendants.


RONNIE ABRAMS, United States District Judge:

         PlaintiffDesha\\ln Daniels brings this action under 42 U.S.C. §§ 1981 and 1983 against the

City of New York and five John Doe officers for alleged violations of his constitutional rights

arising out of a March 18, 2015 traffic stop. Defendant the City of New York moves to dismiss

the Amended Complaint on the ground that some of Plaintiff's claims are time-barred and the rest

fail to state a claim. 1 Plaintiff has filed a "cross-motion" for equitable tolling. For the reasons that

follow, Defendant's motion is granted in part and denied in part. Plaintiff's motion is denied.

                                                BACKGROUND

         The following facts, taken from the Amended Complaint, are accepted as true for the

purposes of this motion to dismiss. On March 18, 2015, Plaintifl: a black man in his thirties, was

pulled over by undercover police officers stationed near the corner of 148th Street and Adam

Clayton Powell Jr. Boulevard in Manhattan. Am. CornpL at                     iiii 29, 39, 41. The officers told
Plaintiff that he was "being booked" for making an illegal left turn approximately seven blocks



         1
           Since "courts typically resist dismissing suits against John Doe defendants until the plaintiff has had some
opportunity for discovery to learn the identities ofresponsible officials," Coward v. Town & Viii. of Harrison, 665 F.
Supp. 2d 281, 300 (S.D.N.Y. 2009) (internal quotation marks and brackets omitted), the Court will not dismiss the
John Doe defendants sua sponte at this time. Plaintiff-who is counseled-is ordered to promptly seek to identify
and serve the John Doe defendants and to update the Court no later than April 29, 2019.
north of where he was pulled over. Id at ,i 48. They asked Plaintiff to step out ofhi~ vehicle. Id.

at ,i 4 7. They then allegedly opened his car door, pulled him out of his car, and searched his vehicle

without his consent. Id. at ,i 50. One officer asked him, "How you own a Mercedes convertible?"

Id. at ,i 51.

         The officers brought Plaintiff back to the local precinct and placed him in a cell for two to

three hours. Id. at ,i,i 52, 55. They then told him they had to perform a strip search. Id at ,i 53.

They required him to remove all of his clothing except his underwear, handcuffed him, and held

him down on a table. Id. at ,i,i 56-57. They searched him, and one of the officers attempted to

conduct an anal cavity check while wearing an unlubricated latex glove. Id. at ,i 61. Plaintiff

turned his backside against the wall so that the officer could not perform the cavity check. Id. at

,i 62. The officers then allegedly picked up Plaintiff, slammed him onto the table, and twisted his

arm, causing his arm to bleed. Id. at ,i 63-65. According to Plaintiff, he screamed in pain, while

three or four officers held him down on the table. Id. at ,i 65. The officers then told Plaintiff to

put his clothes back on and they put him back in his cell. Id. at 1 " 68.

         Three hours later, the officers let Plaintiff go. Id. at ,i 70. They charged him with

possessing a dangerous weapon, claiming-falsely-that they had retrieved a butterfly knife from

Plaintiff's pocket. Id. at ,i 53, 72. After Plaintiff accepted an adjournment in contemplation of

dismissal ("ACD"), the case was dismissed on June 13, 2016. Id. at ,i 74; Siskind Deel. Ex. C.

The incident at the precinct exacerbated a prior injury to Plaintiff's right hand, which he sustained

in 2012 when another police officer slammed him into the ground and smashed his hand with a

boot. Id. at f'; 34, 76. Since the March 2015 incident, Plaintiff has experienced pain that "radiates

from his pink[y] to his left arm," as well as significant emotional distress. Id. at ,i 76, 79. Plaintiff




                                                   2
reported the incident to the Internal Affairs Bureau ("IAB"), but he never received a response. Id.

at, 77.

          More than three years later, on April 26, 2018, Plaintiff initiated this action. On April 30,

2018, he filed the Amended Complaint. He brings claims under 42 U.S.C. §§ 1981 and 1983 for

unequal treatment on the basis of race, illegal search and seizure, excessive force, malicious

prosecution, deprivation of a fair trial, failure to intervene, supervisory liability, and municipal

liability. 2 Defendant moved to dismiss the Amended Complaint, arguing, inter alia, that most of

Plaintiff's claims were barred by the three-year statute oflimitations and the rest failed as a matter

of law. Plaintiff opposed the motion and filed a "cross-motion" for equitable tolling.

                                        STANDARD OF REVIEW

          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. On a motion to

dismiss, the Court accepts as true the factual allegations in the complaint and draws all reasonable

inferences in the plaintiff's favor. See McDonough v. Smith, 898 F.3d 259, 264-65 (2d Cir. 2018).

                                                DISCUSSION

    I.        Section 1981 Claims

          Plaintiff asserts claims under 42 U.S.C. § 1981 for the denial of equal treatment on the

basis of his race, and for supervisory liability for the police misconduct alleged in the Amended

Complaint. He concedes, however, that, under the law of this Circuit, "the express cause of action


          Plaintiff has since abandoned his claim for malicious prosecution. Pl's. Opp. at ~I l ("[W]e concede the
          2

malicious prosecution claim we brought is substantively misplaced, and therefore must be dismissed[.]").

                                                        3
for damages created by § 1983 constitutes the exclusive federal remedy for violation of the rights

guaranteed in§ 1981 by state governmental units." Duplan v. City of New York, 888 F.3d 612,

619 (2d Cir. 2018) (quoting Jett v. Dallas lndep. Sch. Dist., 491 U.S. 701, 733 (1989)); Pl's. Mem.

of Law at 1-2; Pl's. Deel. at 5-14. Since"§ 1981 does not provide a separate private right of

action against state actors," Plaintiff's §1981 claims are dismissed. Id. at 62 L

    II.      Section 1983 Claims

             A. Illegal Search and Excessive Force Claims

          Plaintiff also brings claims under § 1983 for illegal search and excessive use of force.

Defendant argues that these claims are barred by the applicable statute of limitations. The Court

agrees. The statute of limitations for a § 1983 claim is "borrowed from state law, which, in the

case of New York, confers only a three-year period." Duplan, 888 F.3d at 619; N.Y.C.P.L.R. §

214( 5). Each claim under § 1983 accrues "when the plaintiff knows or has reason to know of the

injury which is the basis of his action." Singleton v. City ofNew York, 632 F.2d 185, 191 (2d Cir.

1980). For claims of illegal search and excessive use of force, the date of accrual is the date on

which the unlawful search or excessive force took place. Forbes v. City of New York, I 5-cv-3458

(GHW), 2016 WL 6269602, at *3 (S.D.N.Y. Oct. 26, 2016) ("In the context of an excessive force

claim, the clock starts running when the use of force occurred. An unlawful search claim accrues

at the time of the search.") (internal citations and quotation marks omitted).

          Here, Plaintiff's illegal search and excessive use of force claims accrued on March 18,

2015, the date on which the alleged police misconduct took place. As Plaintiff filed this action on

April 26, 2018-more than three years after the date of accrual-the claims are time-barred, and

are therefore dismissed.




                                                 4
            B. Fair Trial Claim

        By contrast, it is not clear from the Amended Complaint whether Plaintiffs claim for denial

of the right to a fair trial is time-barred. "[A] fabrication of evidence claim accrues (1) when a

plaintiff learns of the fabrication and it is used against him, and (2) his liberty has been deprived

in some way." McDonough, 898 F.3d at 266 (internal citations omitted). "Because the injury for

this constitutional violation occurs at the time the evidence is used against the defendant to deprive

him of his liberty, whether it be at the time he is arrested, faces trial, or is convicted, it is when he

becomes aware of that tainted evidence and its improper use that the harm is complete and the

cause of action accrues." Id. at 267.

        Here, Plaintiffs fair trial claim is based on his allegation that the officers "falsified a charge

that he was in possession of a dangerous weapon"--a butterfly knife, which Plaintiff alleges "does

not exist." Am. Compl. at ,i,i 72-73, 103. It is not clear from the Amended Complaint, however,

when Plaintiff learned of this alleged fabrication. Moreover, Defendant has not argued that this

claim is barred by the statute of limitations. Accordingly, Plaintiffs fair trial claim, unlike his

excessive force and illegal search claims, will not be dismissed as time-barred.

        Defendant instead argues that the fair trial claim should be dismissed for failure to state a

claim. To state a claim under § 1983 for deprivation of the right to a fair trial, a plaintiff must

show that "a police officer create[d] false information likely to influence a jury's decision and

forward[ed] that information to prosecutors," causing a deprivation of the plaintiff's liberty.

Ricciuti v. NYC. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997); see also Garnett v. Undercover

Officer C0039, 838 F.3d 265,279 (2d Cir. 2016). Defendant argues that Plaintiff has failed to

state a fair trial claim because of apparent internal contradictions within the Amended Complaint.

Specifically, although the complaint twice alleges that the butterfly knife did not exist, Am. Compl.

at ,i,i 73 & I 03, it elsewhere alleges that the officers "found a butterfly knife in [Plaintiff's] pocket,"

                                                     5
and states, in Plaintiffs defense, that "[p]ossession of a butterfly knife is not illegal," id at 1~ 53-

54. Defendant argues that these latter allegations constitute an "admission" that the officers did,

in fact, find a butterfly knife in Plaintiffs pocket, and that therefore the fabrication of evidence

claim must fail. Def's. Mem. of Law at 8.

        The Court disagrees. Although it is true that the Amended Complaint could have been

drafted with greater precision (and less of what appears to be sarcasm), the pleading as a whole

plainly alleges that the officers lied about the existence of the butterfly knife in order to fabricate

a charge against Plaintiff. Am. Compl. 72-73, 102-07. Construing the allegations in the light

most favorable to Plaintiff, as the Court must at this stage, the Amended Complaint states a claim

for fabrication of evidence sufficient to survive this 12(b)( 6) motion.

            C. Failure to Intervene, Supervisory Liability, and Monell Claims

        Plaintiff also brings claims against the defendant officers for failure to intervene and

supervisory liability, and against the City of New York for municipal liability pursuant to the

principles articulated in Monell v. Dep 't of Soc. Servs. of the City of New York, 436 U.S. 658

( 1978). These claims are derivative in nature and are therefore dismissed to the extent that they

are predicated on Plaintiff's time-barred claims for illegal search or excessive force. See Dilworth

v. Goldberg, 10-cv-2224 (JMF), 2014 U.S. Dist. LEXIS 106258, at *35 (S.D.N.Y. Aug. 1, 2014)

("In the absence of an underlying constitutional violation, a plaintiff cannot state a claim for

supervisory liability or a claim under Monell."); Arbuckle v. City ofNew York, 14-cv-10248 (ER),

2016 U.S. Dist. LEXIS 136857, at *41-42 (S.D.N.Y. Sept. 30, 2016) ("[A] failure to intervene

claim is contingent only on the underlying claim."). To the extent that they are instead predicated

upon Plaintiff's surviving claim for deprivation of the right to a fair trial, they are dismissed for

failure to state a claim.



                                                  6
        First, Plaintiff has pleaded no factual allegations that could support either his claim for

failure to intervene or his claim for supervisory liability with respect to the officers' alleged

fabrication of evidence. Plaintiff merely alleges that the officers "falsified a charge that he was in

possession of a dangerous weapon-i.e., the 'butterfly knife,"' and that they "accused [him] of

saying he kept it for his personal protection, which is false." Am. Comp!. at ,i,i 72-73. Plaintiff

does not allege that any officer--other than the ones who personally falsified the charge-had any

"realistic opportunity to intervene to prevent the harm from occurring." Case v. City of New York,

233 F. Supp. 3d 372,402 (S.D.N.Y. 2017) (internal quotation marks omitted). Nor does he allege

that any of the defendants were in a supervisory role and were "personal[ly] involve[d]" in

falsifying the charge against him.      Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

Accordingly, Plaintiffs claims for failure to intervene and supervisory liability are dismissed.

       As to the Monell claim, Defendants argues that Plaintiff's allegations are too vague and

conclusory to plausibly allege that the City maintained a policy or custom that caused the

deprivation of Plaintiffs constitutional rights. The Court agrees. "In order to hold a municipality

liable under 42 U.S.C. § 1983, [P]laintiff must prove that a municipal policy or custom caused the

deprivation of his constitutional rights." D 'Attore v. New York City, 1O-cv-3102 (JSR) (MHD),

2011 WL 3629166, at *11 (S.D.N.Y. June 2, 2011), report & recommendation adopted as

modified, 2011 WL 3629018 (S.D.N.Y. Aug. 17, 2011). "A plaintiff may satisfy the 'policy or

custom' requirement by alleging one of the following: (1) a formal policy officially endorsed by

the municipality; (2) actions taken by government officials responsible for establishing the

municipal policies that caused the particular deprivation in question; (3) a practice so consistent

and widespread that, although not expressly authorized, constitutes a custom or usage of which a

supervising policy-maker must have been aware; or (4) a failure by policymakers to provide



                                                  7
adequate training or supervision to subordinates to such an extent that it amounts to deliberate

indifference to the rights of those who come into contact with municipal employees." Tieman v.

City of Newburgh, 13-cv-4178 (KMK), 2015 U.S. Dist. LEXIS 38703, at *36 (S.D.N.Y. Mar. 26,

2015). To survive a motion to dismiss, a plaintiff must allege facts-not merely conclusory

assertions-that "tend[] to support, at least circumstantially, an inference that such a municipal

policy or custom exists." Id. at *38. Moreover, a plaintiff must allege a "direct causal link between

a municipal policy or custom and the alleged constitutional deprivation"-that is, the plaintiff must

show that "through its deliberate conduct, the municipality was the 'moving force' behind the

alleged injury." Berry v. Vill. Of1'.1illbrook, 815 F. Supp. 2d 711, 717 (S.D.N.Y. 2011).

        The allegations in the Amended Complaint fall short of these requirements. Apart from its

conclusory assertions to the effect that "[t]he police in this City are practically immune from

discipline," Am. Compl. at ,i 14, the Amended Complaint sets forth the following factual

allegations to support municipal liability: ( l) an incident in which an officer smashed a radio into

a person's head and fabricated a charge of resisting arrest, but received no discipline; (2) an

incident in which an officer was given only a conditional discharge after pushing a bicyclist into

the road and lying about how he got injured; (3) an incident in which a police officer was convicted

of manslaughter but received only probation; and (4) two incidents in which the IAB conducted

improper investigations into alleged police misconduct. Id. at ,i,i 5-13. The Amended Complaint

also references a "log of police discipline published on Buzzfeed," which, according to Plaintiff,

"shows that between 2011 and 2016, most officers who were found guilty of misconduct merely

forfeited vacation days." Id. at ,i 4.

        These allegations are alone insufficient to state a claim for municipal liability for the

Plaintiffs surviving claim for deprivation of his right to a fair trial. It is true that "the persistent



                                                   8
failure to discipline subordinates who violate civil rights could give rise to an inference of an

unlawful municipal policy of ratification of unconstitutional conduct within the meaning of

Monell." Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983). However, "a failure to discipline

constitutes a municipal custom 'only where the need to aet is so obvious, and the inadequacy of

current practices so likely to result in a deprivation offederal rights, that the municipality or official

can be found deliberately indifferent to the need."' Hicks v. City of Syracuse, 17-cv-475, 2018

U.S. Dist. LEXIS 203686, at *13 (N.D.N.Y. Dec. 3, 2018) (quoting Reynolds v. Giuliani, 506 F.3d

183, 192 (2d Cir. 2007) ).

        Here, Plaintiffs factual allegations amount to a handful of instances, in varying factual

contexts, in which the City allegedly failed to properly discipline officers for their purported

misconduct. These allegations, "spread over a period so long in a city so large, hardly suggest[]

the frequency or pervasiveness of the purported custom that is required to state a Monell claim."

Walker v. City ofNew York, 12-cv-5902 (PAC), 2014 U.S. Dist. LEXIS 42272, at *6-7 (S.D.N.Y.

Mar. 18, 2014) (holding that the filing often similar excessive force complaints against the City

over a span of ten years did not suffice to state a Monell claim). Moreover, by failing to state when

the alleged incidents of inadequate discipline took place, or how those incidents were causally

related to the misconduct alleged here, Plaintiff has failed to plausibly allege that the City's

disciplinary shortcomings in those cases were the "moving force" behind the deprivation of

Plaintiffs constitutional rights. See Mosca v. City of New York, l 7-cv-4327 (SJF) (SIL), 2018

U.S. Dist. LEXIS 216885, at* 15 (E.D.N.Y. Dec. 26, 2018), report & recommendation adopted in

relevant part, 2019 U.S. Dist. LEXIS 30395, at *8-10 (S.D.N.Y. Feb. 25, 2019) ("In order to

plausibly allege a pattern of similar violations, a complaint must reference comparable incidents

that occurred prior to the events in question and cannot rely on events that post-date the subject



                                                    9
act of alleged misconduct"); Hicks, 2018 U.S. Dist. LEXIS 203686, at* 13-14. To the extent that

Plaintiff relies on his allegations concerning the discipline log published by Buzzfeed to support

his Monell claim, those allegations are likewise insufficient because they are devoid of detail

concerning the nature of the underlying conduct, when that conduct occurred, whether the

discipline imposed was inadequate, or how such inadequate discipline was causally related to the

deprivation of Plaintiffs constitutional rights. Plaintiffs Monell claim is, accordingly, dismissed.

          Because it is possible that, if given the opportunity to re-plead, Plaintiff could assert facts

plausibly supporting his claims for municipal liability, supervisory liability, or failure to intervene,

dismissal of these claims is without prejudice. See Fed. R. Civ. P. 15(a)(2) ("The court should

freely give leave when justice so requires."). If Plaintiff re-pleads these claims, however, he must

plead factual allegations connecting them to his sole surviving claim for deprivation of the right to

a fair trial. See Mangum c. City ofNew York, 15-cv-8810 (PAE), 2016 U.S. Dist. LEXIS 119213,

at *19-20 (S.D.N.Y. Sept. 2, 2016) (dismissing a Monell claim because the underlying§ 1983

claims were untimely, and noting that "[a] plaintiff may not challenge a municipal custom or policy

without alleging an actionable violation of his constitutional rights caused by that policy.").

   III.      Equitable Tolling

          Plaintiff argues that the limitations period for his time-barred § 1983 claims should be

equitably tolled. Equitable tolling is appropriate only in "rare and exceptional circumstances"

where (1) "extraordinary circumstances prevented a party from timely" filing, and (2) that party

"acted with reasonable diligence throughout the period he sought to toll." Walker v. Jastremski,

430 F.3d 560, 564 (2d Cir. 2005) (internal quotation marks and brackets omitted). Plaintiff argues

that he is entitled to equitable tolling because ( 1) he never heard back from the IAB after he filed

a complaint with them in 2015, (2) he believed another attorney was representing him for a portion



                                                   10
of the limitations period, and (3) he suffered a hand injury that prevented him from finding an

attorney. These circumstances do not warrant tolling the statute of limitations as a matter oflaw.

        First, the IAB 's failure to provide Plaintiff with the results of its investigation was neither

extraordinary nor a circumstance that prevented Plaintiff from timely filing a complaint in federal

court. Not only does filing a complaint with the IAB not toll the statute of limitations, but

Plaintiff's failure to follow up with the IAB, or to otherwise pursue his claims in the absence of

learning the results of the investigation, supports the conclusion that he did not pursue his claims

with reasonable diligence throughout the limitations period.

       Second, Plaintiff's arguments concerning his relationship with an "ambulance-chasing"

attorney indicate neither that he was prevented from timely filing his complaint nor that he pursued

his claims with reasonable diligence. Even if Plaintiff believed that this attorney had agreed to

represent him on this case, he did not display reasonable diligence in allowing her to represent him

for two years without ever filing a complaint. Moreover, once Plaintiff affirmatively learned that

the attorney was not representing him, he still had five months before the close of the limitations

period to file a complaint in this Court. Plaintiff provides no explanation for his failure to file

within that five-month time period.

       Finally, the Court is not persuaded by Plaintiff's assertion that his delay can be explained,

even in part, by his hand injury. The cases Plaintiff cites in support of the proposition that a

medical condition may, in certain circumstances, warrant tolling the statute of limitations involved

serious conditions that could reasonably be expected to interfere with one's ability to pursue a

legal claim. See, e.g., Brown v. Parkchester S. Condos., 287 F.3d 58, 60-61 (2d Cir. 2002)

(involving a mental disability that impeded the plaintiff's ability to complete complex tasks);

Bolarinwa v. Williams, 593 F.3d 226, 231 (2d Cir. 2010) (involving mental illness). No such



                                                  11
condition is at issue here. Plaintiff suffered an injury to his hand that made it difficult for him to

type or make phone calls. A person acting with reasonable diligence under such circumstances

would have, at some point during the three-year limitations period, found a way to pursue his

claims-perhaps with the help of a friend or family member, or through the use of his other hand.

                                                CONCLUSION

         For the foregoing reasons, Defendant's motion to dismiss is granted with respect to

Plaintiffs § 1981 claims, as well as with respect to his § 1983 claims for illegal search and seizure,

excessive force, failure to intervene, supervisory liability, and municipal liability. Defendant's

motion to dismiss is denied with respect to Plaintiffs claim under § 1983 for deprivation of the

right to a fair trial. Plaintiffs motion for equitable tolling is denied. To the extent he has a good

faith basis to do so, Plaintiff is granted leave to re-plead his claims for failure to intervene,

supervisory liability, and municipal liability. As explained above, any amended pleading must

support these claims with factual allegations connecting them to Plaintiffs sole surviving claim

for deprivation of the right to a fair trial.

         If Plaintiff intends to file a second amended complaint, he shall do so no later than April

29, 2019. The Clerk of Court is respectfully directed to tenninate the motions pending at docket

entries 15, 18, and 22.

SO ORDERED.

Dated:      March 31, 2019
            New York, New York
                                                                           _j

                                                     ilonnie Abrams
                                                     United States District Judge




                                                    12
